Name: Council Implementing Decision 2012/167/CFSP of 23Ã March 2012 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  international affairs;  criminal law;  international trade
 Date Published: 2012-03-24

 24.3.2012 EN Official Journal of the European Union L 87/60 COUNCIL IMPLEMENTING DECISION 2012/167/CFSP of 23 March 2012 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Decision 2011/486/CFSP (1), and in particular Article 5 thereof, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 29 November 2011, 6 January 2012, 13 February 2012, 1 March 2012 and 16 March 2012, the Committee established pursuant to paragraph 30 of United Nations Security Council Resolution 1988 (2011) updated the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) The Annex to Decision 2011/486/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/486/CFSP is hereby replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 March 2012. For the Council The President C. ASHTON (1) OJ L 199, 2.8.2011, p. 57. ANNEX ANNEX LIST OF NATURAL AND LEGAL PERSONS, GROUPS, UNDERTAKINGS AND ENTITIES REFERRED TO IN ARTICLE 1 A. Individuals associated with the Taliban (1) Abdul Baqi Haqqani Bashir Mohammad Title: (a) Maulavi; (b) Mullah. Grounds for listing: (a) Governor of Khost and Paktika provinces under the Taliban regime; (b) Vice-Minister of Information and Culture under the Taliban regime; (c) Consulate Dept., Ministry of Foreign Affairs under the Taliban regime. Date of birth: approximately 1960-1962 Place of birth: (a) Jalalabad City, Nangarhar Province, Afghanistan; (b) Shinwar District, Nangarhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area; (b) Taliban member responsible for Nangarhar Province as at 2008. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Baqi initially served as the Governor of the provinces of Khost and Paktika for the Taliban regime. He was subsequently appointed Vice-Minister of Information and Culture. He also served in the Consular Department of the Ministry of Foreign Affairs of the Taliban regime. During 2003, Abdul Baqi was involved in anti-government military activities in the Shinwar, Achin, Naziyan and Dur Baba Districts of the Nangarhar Province. As of 2009 he was engaged in organizing militant activities throughout the eastern region, particularly in the Nangarhar Province and Jalalabad City. (2) Abdul Qadeer Abdul Baseer (alias (a) Abdul Qadir (b) Ahmad Haji (c) Abdul Qadir Haqqani). Title: (a) General, (b) Maulavi. Grounds for listing: Military AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1964. Place of birth: Surkh Rod District, Nangarhar Province, Afghanistan. Nationality: Afghan. Passport No: D 000974 (Afghan passport). Other information: (a) Financial advisor to Taliban Peshawar Military Council and Head of Taliban Peshawar Financial Commission, (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Qadeer Abdul Baseer served as a treasurer for the Taliban in Peshawar, Pakistan, as at 2009. He was the financial advisor to the Talibans Peshawar Military Council and the head of the Talibans Peshawar Financial Commission as at early 2010. He personally delivers money from the Talibans leadership shura to Taliban groups throughout Pakistan. (3) Amir Abdullah (alias Amir Abdullah Sahib) Grounds for listing: Former Kandahar Province Deputy Taliban Governor. Address: Karachi, Pakistan. Date of birth: Approximately 1972. Place of birth: Paktika Province, Afghanistan. Nationality: Afghan. Other information: (a) He has travelled to Kuwait, Saudi Arabia, the Libya Arab Jamahiriya and the United Arab Emirates to raise funds for the Taliban, (b) Treasurer to Abdul Ghani Baradar Abdul Ahmad Turk, (c) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Amir Abdullah has served as treasurer to senior Taliban leader Abdul Ghani Baradar (TI.B.24.01.) and was the former deputy to the Taliban governor of Kandahar Province, Afghanistan. Amir Abdullah has travelled to Kuwait, Saudi Arabia, Libya and the United Arab Emirates to raise funds for the Taliban. He has also facilitated communications for Taliban leadership and coordinated high-level meetings at the guesthouse of his residence in Pakistan. Abdullah helped many senior Taliban members who fled Afghanistan in 2001 to settle in Pakistan. (4) Abdul Manan Grounds for listing: Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi, United Arab Emirates. Date of birth: Approximately 1975. Nationality: Afghan. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Manan became a senior Taliban commander in Paktia, Paktika and Khost Provinces of eastern Afghanistan. He was also responsible for the movement of Taliban fighters and weapons across the Afghanistan-Pakistan border. (5) Abdul Razaq Ekhtiyar Mohammad. Title: (a) Maulavi, (b) Mawlana. Grounds for Listing: Minister of Commerce under the Taliban regime Date of birth: Approximately 1955-1958. Place of birth: Shah Wali Kot District, Kandahar Province, Afghanistan. Nationality: Afghan. National identification no: 077513 (National identification card (tazkira) issued in Paghman District, Kabul Province, Afghanistan). Address:2nd Street, Qalaie-e-Kashif area, District Number 5, Kabul, Afghanistan. Other information:.Involved in drug trafficking. Date of UN designation:31.1.2001. (6) Abdul Wahab. Title: Malawi. Grounds for listing: (a) Taliban ChargÃ © dAffaires in Riyadh, Saudi Arabia, (b) First Secretary, Taliban Embassy in Islamabad, Pakistan. Date of birth: Approximately 1973. Place of birth: Khogyani District, Nangarhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Quetta Shura as at 2010, (b) Reportedly deceased in early 2011 in Pakistan, (c) Belonged to Khogyani tribe. Date of UN designation:25.1.2001. (7) Abdul Rahman Agha. Title: Maulavi. Grounds for listing: Chief Justice of Military Court under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Arghandab District, Kandahar Province, Afghanistan. Nationality: (a) Afghan, (b) Pakistani. Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (8) Abdul Wasay Mutasim Agha. (alias (a) Mutasim Aga Jan, (b) Agha Jan, (c) Abdul Wasay Agha Jan Motasem). Title: Mullah. Grounds for listing: Minister of Finance under the Taliban regime. Date of birth: (a) 1961, (b) Approximately 1968. Place of birth: (a) Jelawur village, Arghandab District, Kandahar Province, Afghanistan, (b) Speerwan village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) He is a Taliban fundraiser who frequently travels to Gulf States, (b) Member of Financial Commission of the Taliban Supreme Council as at 2011, (c) His family is linked by marriage to Mullah Mohammed Omar, (d) Believed to be in Afghanistan/Pakistan border area, (e) Belongs to Sadat ethnic group. Date of UN designation:31.1.2001. (9) Janan Agha (alias Abdullah Jan Agha). Title: Mullah. Grounds for listing: Governor of Faryab Province (Afghanistan) under the Taliban regime. Date of birth: (a) Approximately 1958, (b) Approximately 1953. Place of birth: Tirin Kot city, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council and advisor to Mullah Mohammed Omar as at June 2010, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Sadat ethnic group. Date of UN designation:23.2.2001. (10) Sayed Mohammad Azim Agha (alias (a) Sayed Mohammad Azim Agha, (b) Agha Saheb). Title: Maulavi. Grounds for listing: Director of the Passport and Visa Department in the Ministry of Interior under the Taliban regime. Date of birth: (a) Approximately 1966; (b) Approximately 1969. Place of birth: Kandahar Province, Afghanistan. Nationality: Afghan. Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayed Mohammad Azim Aghas post as an employee of the Passport and Visa Department came under the Ministry of Interior of the Taliban regime. (11) Sayyed Ghiassouddine Agha (alias (a) Sayed Ghiasuddin Sayed Ghousuddin, (b) Sayyed Ghayasudin, (c) Sayed Ghias). Title: Maulavi. Grounds for listing: (a) Minister of Haj and Religious Affairs under the Taliban regime, (b) Education Minister under the Taliban regime. Date of birth:Approximately 1961. Place of birth: Kohistan District, Faryab Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Faryab, Jawzjan, Sari Pul and Balkh Provinces, Afghanistan as at June 2010, (b) Involved in drug trafficking, (c) Member of Taliban Supreme Council and Taliban Military Council as at December 2009, (d) Believed to be in Afghanistan/Pakistan border area, (e) Belongs to Sadat ethnic group. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayyed Ghiassouddine Agha also served as Education Minister of the Taliban regime. He was also the Taliban member responsible for the Faryab Province, Afghanistan, as of May 2007. He is believed to be involved in drug trafficking. (12) Mohammad Ahmadi. Title: (a) Mullah, (b) Haji. Grounds for listing: (a) President of Central Bank (Da Afghanistan Bank) under the Taliban regime, (b) Minister of Finance under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Daman District, Kandahar Province, Afghanistan, (b) Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Kakar tribe, (c) He is a member of the Taliban Supreme Council. Date of UN designation:23.2.2001. (13) Mohammad Shafiq Ahmadi. Title: Mullah. Grounds for listing: Governor of Samangan Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (14) Ahmadullah (alias (a) Ahmadulla (b) Mohammad Ahmadullah). Title: Qari. Grounds for listing: Minister of Security (Intelligence) under the Taliban regime. Date of birth: (a) Approximately 1975, (b) Approximately 1965. Place of birth: (a) Khogyani area, Qarabagh District, Ghazni Province, Afghanistan, (b) Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) Reportedly deceased in December 2001, (b) Belonged to Khogyani tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In 2003, Ahmadullah distributed explosive devices to militants and directed them to carry out attacks in Afghanistan. (15) Abdul Bari Akhund (alias (a) Haji Mullah Sahib (b) Zakir). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Governor of Helmand Province under the Taliban regime. Date of birth: approximately 1953. Place of birth: (a) Baghran District, Helmand Province, Afghanistan, (b) Now Zad District, Helmand Province, Afghanistan. Nationality: Afghan. Other information: (a),Member of the Taliban Supreme Council as of 2009, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Alokozai tribe, (d) Member of Taliban leadership in Helmand Province, Afghanistan. Date of UN designation:23.2.2001. (16) Ahmed Jan Akhundzada Wazir (alias (a) Haji Ahmad Jan, (b) Ahmed Jan Akhund). Title: Maulavi. Grounds for listing: Minister of Water and Electricity under the Taliban regime. Date of birth: Between 1953 and 1958. Place of birth: (a) Kandahar Province, Afghanistan; (b) Tirin Kot District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Military Council as at 2009, (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (17) Attiqullah Akhund. Title: Maulavi. Grounds for listing: Deputy Minister of Agriculture under the Taliban regime. Date of birth: Approximately 1953. Place of birth: Shah Wali Kot District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Military Council as well as Taliban Supreme Council as at June 2010, (b) Belongs to Popalzai tribe. Date of UN designation:23.2.2001. (18) Hamidullah Akhund Sher Mohammad (alias (a) Janat Gul (b) Hamidullah Akhund). Title: Mullah. Grounds for listing: Head of Ariana Afghan Airlines under the Taliban regime. Date of birth: Between 1972 and 1973. Place of birth: (a) Sarpolad village, Washer District, Helmand Province, Afghanistan, (b) Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: Belongs to Ghilzai tribe. Date of UN designation:25.1.2001. (19) Mohammad Hassan Akhund. Title: (a) Mullah, (b) Haji. Grounds for listing: (a) First Deputy, Council of Ministers under the Taliban regime, (b) Foreign Minister under the Taliban regime, (c) Governor of Kandahar under the Taliban regime, (d) Political Advisor of Mullah Mohammed Omar. Date of birth: (a) Approximately 1955-1958, (b) Approximately 1945-1950. Place of birth: Pashmul village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) A close associate of Mullah Mohammed Omar, (b) Member of Taliban Supreme Council as at Dec. 2009, (c) Belongs to Kakar tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Hassan Akhund is a close associate of Mohammed Omar. Mohammad Hassan Akhund remained an active leader of the Taliban as at mid-2009. He was one of the most effective Taliban commanders as at early 2010. (20) Mohammad Abbas Akhund. Title: Mullah. Grounds for listing: Minister of Public Health under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Khas Uruzgan District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council in charge of the Medical Committee as of Jan. 2011, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Barakzai tribe. Date of UN designation:25.1.2001. (21) Mohammad Essa Akhund. Title: (a) Alhaj, (b) Mullah. Grounds for listing: Minister of Water, Sanitation and Electricity under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Mial area, Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: Belongs to Nurzai tribe. Date of UN designation:25.1.2001. (22) Ubaidullah Akhund (alias (a) Obaidullah Akhund, (b) Obaid Ullah Akhund). 0 Title: (a) Mullah, (b) Hadji, (c) Maulavi. Grounds for listing: Minister of Defence under the Taliban regime. Date of birth: approximately 1968. Place of birth: (a) Sangisar village, Panjwai District, Kandahar Province, Afghanistan, (b) Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Was one of the deputies of Mullah Mohammed Omar, (b) Member of the Talibans Supreme Council, in charge of military operations, (c) Arrested in 2007 and in custody in Pakistan as at 2011, (d) Linked by marriage to Saleh Mohammad Kakar Akhtar Muhammad, (e) Belongs to Alokozai tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ubaidullah Akhund was a deputy to Mohammed Omar and a member of the Taliban leadership in charge of military operations. (23) Ahmad Jan Akhundzada Shukoor Akhundzada (alias (a) Ahmad Jan Akhunzada (b) Ahmad Jan Akhund Zada). Title: (a) Maulavi (b) Mullah. Grounds for listing: Governor of Zabol and Uruzgan Provinces under the Taliban regime. Place of birth: (a) Lablan village, Dehrawood District, Uruzgan Province, Afghanistan, (b) Zurmat District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Uruzgan Province, Afghanistan, as at early 2007, (b) Brother-in-law of Mullah Mohammed Omar, (c) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmad Jan Akhunzada Shukoor Akhunzada was the Taliban member in charge of Uruzgan Province as at early 2007. (24) Mohammad Eshaq Akhunzada (alias Mohammad Ishaq Akhund). Title: Maulavi. Grounds for listing: Governor of Laghman Province (Afghanistan) under the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In 2008, Mohammad Eshaq Akhunzada was the Taliban provincial commander for Ghazni Province, Afghanistan, and he remained active in the province as at 2011. (25) Agha Jan Alizai (alias (a) Haji Agha Jan Alizai (b) Hajji Agha Jan (c) Agha Jan Alazai (d) Haji Loi Lala (e) Loi Agha). Title: Haji. Date of birth: (a)15.10.1963, (b)14.2.1973, (c) 1967, (d) Approximately 1957. Place of birth: (a) Hitemchai Village, Helmand Province, Afghanistan, (b) Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) Has managed a drug trafficking network in Helmand, Afghanistan, (b) Has regularly traveled to Pakistan. Date of UN designation:4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Agha Jan Alizai has managed one of the largest drug trafficking networks in Helmand, Afghanistan, and has provided funds to the Taliban in exchange for protection of his narco-trafficking activities. In 2008, a group of narcotics traffickers, including Alizai, agreed to pay the Taliban tax on land where opium poppy was planted in return for Taliban agreement to organize transportation for narcotics materials. The Taliban also agreed to provide security for the narco-traffickers and their storage sites, while the traffickers would provide shelter and transportation to Taliban fighters. Alizai has also been involved in the purchase of weapons for the Taliban and has traveled to Pakistan regularly to meet senior Taliban leaders. Alizai has also facilitated the procurement of fraudulent Iranian passports by Taliban members in order to travel to Iran for training. In 2009, Alizai provided a passport and funds to a Taliban commander to travel to Iran. (26) Allah Dad Mati(alias (a) Allahdad, (b) Shahidwror, (c) Akhund). Title: Maulavi. Grounds for listing: (a) Minister of Urban Development under the Taliban regime, (b) President of Central Bank (Da Afghanistan Bank) under the Taliban regime, (c) Head of Ariana Afghan Airlines under the Taliban regime Date of birth: (a) Approximately 1953, (b) Approximately 1960. Place of birth: Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) One foot lost in landmine explosion, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Nurzai tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Allahdad, a member of the Nurzay tribe from Spin Boldak, was appointed Minister for Construction and Housing after holding other civil office positions under the Taliban regime. (27) Aminullah Amin Quddus (alias (a) Muhammad Yusuf (b) Aminullah Amin). Title: Maulavi. Grounds for listing: Governor of Saripul Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Loy Karez village, Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Surpreme Council as at 2011, (b) Belongs to Nurzai tribe. Date of UN designation:23.2.2001. (28) Mohammad Sadiq Amir Mohammad. Title: (a) Alhaj, (b) Maulavi. Grounds for listing: Head of Afghan Trade Agency, Peshawar, Pakistan. Date of birth: 1934. Place of birth: Ghazni Province, Afghanistan. Nationality: Afghan. Passport No: SE 011252 (Afghan passport). Other information: Reportedly deceased. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Sadiq Amir Mohammad was a member of the new majlis shura reportedly announced by Mohammed Omar in October 2006. (29) Muhammad Taher Anwari (alias (a) Mohammad Taher Anwari, (b)Muhammad Tahir Anwari, (c) Mohammad Tahre Anwari). Title: Mullah. Grounds for listing: (a) Director of Administrative Affairs under the Taliban regime, (b) Minister of Finance under the Taliban regime. Date of birth: Approximately 1961. Place of birth: Zurmat District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: Belongs to Andar tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Muhammad Taher Anwaris post as Director of Administrative Affairs fell under the Council of Ministers of the Taliban regime, which was the highest level within the Taliban hierarchy. He also served as Minister of Finance of the Taliban regime. He was also a speech writer for Taliban Supreme Leader Mohammed Omar (TI.O.4.01). (30) Arefullah Aref. Title: Maulavi. Grounds for listing: (a) Deputy Minister of Finance under the Taliban regime, (b) Governor of Ghazni Province under the Taliban regime, (c) Governor of Paktia Province under the Taliban regime. Date of birth: Approximately 1958. Place of birth: (a) Zurmat District, Paktia Province, Afghanistan, (b) Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Andar tribe Date of UN designation:31.1.2001. (31) Sayed Esmatullah Asem (alias (a) Esmatullah Asem (b) Asmatullah Asem). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Preventing Vice and Propagating Virtue under the Taliban regime, (b) Secretary General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. Date of birth: Approximately 1967. Place of birth: Qalayi Shaikh, Chaparhar District, Nangarhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Talibans Supreme Council as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area, (c) Member of the Taliban Peshawar Shura, (d) Responsible for Afghan Taliban activity in Federally Administrated Tribal Areas, Pakistan as at 2008. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: At the time of his listing, Sayed Esmatullah Asem also served as the Secretary General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. As of May 2007, he became a member of the Taliban leadership. He was also a member of a regional Taliban council as at 2009. Sayed Esmatullah Asem commanded a group of Taliban fighters in Chaparhar District, Nangarhar Province, Afghanistan. He was a Taliban commander in Konar Province, who dispatched suicide bombers to several provinces in eastern Afghanistan as at 2007. In late 2008, Sayed Esmatullah Asem was in charge of a Taliban staging base in the Afghanistan/Pakistan border area. (32) Atiqullah. Title: (a) Haji, (b) Mullah. Grounds for listing: Deputy Minister of Public Works under the Taliban regime. Place of birth: Arghadab District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council Political Commission as at 2010, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Kakar tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: After the capture of Kabul by the Taliban in 1996, Atiqullah was appointed to a position in Kandahar. In 1999 or 2000, he was appointed First Deputy Minister for Agriculture, then Deputy Minister of Public Works in the Taliban regime. After the fall of the Taliban regime, Atiqullah became Taliban operational officer in the south of Afghanistan. In 2008, he became a deputy to the Taliban Governor of Helmand Province, Afghanistan. (33) Azizirahman Abdul Ahad Title: Mr Grounds for listing: Third Secretary, Taliban Embassy, Abu Dhabi, United Arab Emirates. Date of birth: 1972. Place of birth: Shega District, Kandahar Province, Afghanistan. Nationality: Afghan. National identification no.: 44323 (Afghan national identification card (tazkira)). Other information: Belongs to Hotak tribe. Date of UN designation:25.1.2001. (34) Abdul Ghani Baradar Abdul Ahmad Turk (alias (a) Mullah Baradar Akhund (b) Abdul Ghani Baradar). Title: Mullah. Grounds for listing: Deputy Minister of Defence under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Yatimak village, Dehrawood District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Arrested in Feb. 2010 and in custody in Pakistan, (b) Extradition request to Afghanistan pending in Lahore High Court, Pakistan as of June 2011, (c) Belongs to Popalzai tribe, (d) Senior Taliban military commander and member of Taliban Quetta Council as of May 2007. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Ghani Baradar was a senior Taliban military commander and member of the Taliban leadership as at February 2010. As the Taliban Deputy Minister of Defence, he was considered to be one of Mohammed Omars (TI.O.4.01) deputies and headed the Taliban military affairs section. He was a key member of the Taliban network and organized Taliban operations against Afghan Government and International Security Assistance Force in close cooperation with the Taliban Minister of Defence, Ubaidullah Akhund (TI.A.22.01). (35) Shahabuddin Delawar Title: Maulavi. Grounds for listing: Deputy of High Court under the Taliban regime. Date of birth: (a) 1957, (b) 1953. Place of birth: Logar Province, Afghanistan. Nationality: Afghan. Other information: (a) Deputy Head of Taliban Embassy in Riyadh, Saudi Arabia until 25 Sept. 1998, (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (36) Dost Mohammad (alias Doost Mohammad) Title: (a) Mullah, (b) Maulavi. Grounds for listing: Governor of Ghazni Province under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Nawi Deh village, Daman District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Associated with Mullah Jalil Haqqani, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Popalzai tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Dost Mohammad was also appointed by the Taliban leadership to take charge of military operations in Angora, in the province of Nuristan in Afghanistan. As at March 2010, Dost Mohammad was the Taliban shadow governor of Nuristan Province and the leader of a madrassa from which he recruited fighters. (37) Mohammad Azam Elmi (alias Muhammad Azami). Title: Maulavi. Grounds for listing: Deputy Minister of Mines and Industries under the Taliban regime. Date of birth: approximately 1968. Place of birth: Sayd Karam District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: reportedly deceased in 2005. Date of UN designation:23.2.2001. (38) Faiz. Title: Maulavi. Grounds for listing: Head of the Information Department, Ministry of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1969. Place of birth: Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (39) Rustum Hanafi Habibullah (alias (a) Rostam Nuristani (b) Hanafi Sahib). Title: Maulavi. Grounds for listing: Deputy Minister of Public Works under the Taliban regime. Date of birth: approximately 1963. Place of birth: Dara Kolum, Do Aab District, Nuristan Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Nuristan Province, Afghanistan, as of May 2007, (b) Belongs to Nuristani tribe. Date of UN designation:25.1.2001. (40) Gul Ahmad Hakimi. Title: Maulavi. Grounds for listing: Commercial AttachÃ ©, Taliban Consulate General, Karachi, Pakistan. Date of birth: 1964. Place of birth: (a) Logar Province, Afghanistan, (b) Kabul Province, Afghanistan. Nationality: Afghan. Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gul Ahmad Hakimi was also the Director-General of the Secondary Education Department of the Ministry of Education in Kabul of the Taliban regime before being posted to Karachi in 1996. (41) Abdullah Hamad Mohammad Karim (alias al-Hammad) Title: Maulavi. Grounds for listing: Consul General, Taliban Consulate General, Quetta, Pakistan. Date of birth: 1972. Place of birth: Darweshan village, Hazar Juft area, Garmser District, Helmand Province, Afghanistan. Nationality: Afghan. Passport No: D 000857 (issued on 20.11.1997). National identification no.: 300786 (Afghan national identification card (tazkira)). Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Baloch ethnic group. Date of UN designation:25.1.2001. (42) Hamdullah Allah Noor Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Consulate General, Quetta, Pakistan. Date of birth: 1973. Place of birth: District Number 6, Kandahar City, Kandahar Province, Afghanistan. Nationality: Afghan. National identification no.: 4414 (Afghan identification card (tazkira)). Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Baloch ethnic group. Date of UN designation:25.1.2001. (43) Zabihullah Hamidi (alias Taj Mir) Grounds for listing: Deputy Minister of Higher Education under the Taliban regime. Place of birth: Payeen Bagh village, Kahmard District, Bamyan Province, Afghanistan. Address:Dashti Shor area, Mazari Sharif, Balkh Province, AfghanistanNationality: Afghan. Date of UN designation:23.2.2001. (44) Din Mohammad Hanif (alias Qari Din Mohammad). Title: Qari. Grounds for listing: (a) Minister of Planning under the Taliban regime, (b) Minister of Higher Education under the Taliban regime. Date of birth: Approximately 1955. Place of birth: Shakarlab village, Yaftali Pain District, Badakhshan Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council responsible for Takhar and Badakhshan provinces; (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (45) Abdul Jalil Haqqani (alias (a) Abdul Jalil Akhund (b) Mullah Akhtar (c) Nazar Jan) Title: (a) Maulavi, (b) Mullah. Grounds for listing: Deputy Minister of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Arghandaab District, Kandahar Province, Afghanistan, (b) Kandahar City, Kandahar Province, Afghanistan. Nationality: Afghan. Passport number: OR 1961825 (issued under the name Mullah Akhtar, passport issued on 4 Feb. 2003 by the Afghan Consulate in Quetta, Pakistan, expired 2 Feb. 2006). Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Member of the Taliban Supreme Council as of May 2007, (c) Member of the Financial Commission of the Taliban Council. Date of UN designation:25.1.2001. (46) Badruddin Haqqani (alias Atiqullah). Address: Miram Shah, Pakistan. Date of birth: approximately 1975-1979. Other information: (a) operational commander of the Haqqani Network and member of the Taliban shura in Miram Shah, (b) has helped lead attacks against targets in south-eastern Afghanistan, (c) son of Jalaluddin Haqqani, brother of Sirajuddin Jallaloudine Haqqani and Nasiruddin Haqqani, nephew of Khalil Ahmed Haqqani. Date of UN designation:11.5.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Badruddin Haqqani is the operational commander for the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. The Haqqani Network has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani Networks leadership consists of the three eldest sons of its founder Jalaluddin Haqqani, who joined Mullah Mohammed Omars Taliban regime in the mid-1990s. Badruddin is the son of Jalaluddin and brother to Nasiruddin Haqqani and Sirajuddin Haqqani, as well as nephew of Khalil Ahmed Haqqani. Badruddin helps lead Taliban associated insurgents and foreign fighters in attacks against targets in south- eastern Afghanistan. Badruddin sits on the Miram Shah shura of the Taliban, which has authority over Haqqani Network activities. Badruddin is also believed to be in charge of kidnappings for the Haqqani Network. He has been responsible for the kidnapping of numerous Afghans and foreign nationals in the Afghanistan-Pakistan border region. (47) Ezatullah Haqqani Khan Sayyid (alias Ezatullah Haqqani). Title: Maulavi. Grounds for listing: Deputy Minister of Planning under the Taliban regime. Date of birth: Approximately 1957. Place of birth: Alingar District, Laghman Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Taliban Peshawar Shura as of 2008, (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ezatullah Haqqani was originally listed as Maulavi Ezatullah on 23 February 2001. The addition of Haqqani was made to the List on 27 September 2007. As of 2009, Ezatullah Haqqani was a member of a regional Taliban Council. (48) Jalaluddin Haqqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani, (c) Jallalouddine Haqani). Title: Maulavi. Grounds for listing: Minister of Frontier Affairs under the Taliban regime. Date of birth: (a) Approximately 1942; (b) Approximately 1948. Place of birth: (a) Garda Saray area, Waza Zadran District, Paktia Province, Afghanistan; (b) Neka District, Paktika Province, Afghanistan. Nationality: Afghan. Other information: (a) Father of Sirajuddin Jallaloudine Haqqani; Nasiruddin Haqqani and Badruddin Haqqani; (b) Brother of Mohammad Ibrahim Omari and Khalil Ahmed Haqqani; (c) He is an active Taliban leader, (d) Believed to be in Afghanistan/Pakistan border area, (e) Head of the Taliban Miram Shah Shura as at 2008, (f) Belongs to Zadran tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Jalaluddin Haqqani has close relations with Usama bin Laden and Mohammed Omar. He is the father of Sirajuddin Jallaloudine Haqqani and is an active Taliban leader. Jalaluddin Haqqani was also the liaison between Al-Qaida and the Taliban in 2007. He was Chairman of the Taliban Miram Shah Council as at June 2008. He was originally a commander for the Mwalawi Hezbi Islami Party in Khost, Paktika and Paktia provinces. Later he joined the Taliban and was appointed as Minister of Frontier Affairs. Following the collapse of the Taliban regime, along with Taliban and Al-Qaida elements, he escaped to northern Waziristan and started to regroup his militias for the fight against the Government of Afghanistan. Haqqani has been accused of involvement in the bombing of the Indian Embassy in Kabul in 2008 and the attempt to assassinate President Karzai during a military parade in Kabul earlier the same year. Haqqani was also implicated in an attack on ministry buildings in Kabul in February 2009. (49) Khalil Ahmed Haqqani (alias (a) Khalil Al-Rahman Haqqani, (b) Khalil ur Rahman Haqqani, (c) Khaleel Haqqani). Title: Haji. Address: (a) Peshawar, Pakistan; (b)Near Dergey Manday Madrasa in Dergey Manday Village, near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan, (c)Kayla Village near Miram Shah, North Waziristan Agency (NWA), Federally Administered Tribal Areas (FATA), Pakistan; (d)Sarana Zadran Village, Paktia Province, Afghanistan. Date of birth: (a)1.1.1966, (b) between 1958 and 1964. Nationality: Afghan. Other information: (a) Senior member of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan, (b) Had previously travelled to, and raised funds in, Dubai, United Arab Emirates, (c) Brother of Jalaluddin Haqqani and uncle of Sirajuddin Jallaloudine Haqqani. Date of UN designation:9.2.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Khalil Ahmed Haqqani is a senior member of the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. At the forefront of insurgent activity in Afghanistan, the Haqqani Network was founded by Khalil Haqqanis brother, Jalaluddin Haqqani (TI.H.40.01.), who joined Mullah Mohammed Omars Taliban regime in the mid-1990s. Khalil Haqqani engages in fundraising activities on behalf of the Taliban and the Haqqani Network, often travelling internationally to meet with financial supporters. As of September 2009, Khalil Haqqani had traveled to Gulf states and had raised funds from sources there, as well as from sources in South and East Asia. Khalil Haqqani also provides support to the Taliban and the Haqqani Network operating in Afghanistan. As of early 2010, Khalil Haqqani provided funds to Taliban cells in Logar Province, Afghanistan. In 2009, Khalil Haqqani supplied and controlled approximately 160 combatants in Logar Province, Afghanistan, and was one of several people responsible for the detention of enemy prisoners captured by the Taliban and the the Haqqani Network. Khalil Haqqani has taken orders for Taliban operations from Sirajuddin Haqqani, his nephew. Khalil Haqqani has also acted on behalf of Al-Qaida and has been linked to its military operations. In 2002, Khalil Haqqani deployed men to reinforce Al-Qaida elements in Paktia Province, Afghanistan. (50) Mohammad Moslim Haqqani Muhammadi Gul (alias Moslim Haqqani). Title: Maulavi. Grounds for listing: (a) Deputy Minister of Haj and Religious Affairs under the Taliban regime, (b) Deputy Minister of Higher Education under the Taliban regime. Date of birth: 1965. Place of birth: Gorgan village, Pul-e-Khumri District, Baghlan Province, Afghanistan. Nationality: Afghan. National identification no.: 1136 (Afghan national identification card (tazkira)). Other information: (a) Ethnic Pashtun from Baghlan Province, (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Moslim Haqqani also served as Deputy Minister of Higher Education of the Taliban regime. This designation was added to the List on 18 July 2007. (51) Mohammad Salim Haqqani. Title: Maulavi. Grounds for listing: Deputy Minister of Preventing Vice and Propagating Virtue under the Taliban regime. Date of birth: Approximately 1966-1967. Place of birth: Alingar District, Laghman Province, Afghanistan. Nationality: Afghan. Other information: (a) Deputy Commander of Ezatullah Haqqani Khan Sayyid as at Mar. 2010, (b) Member of Taliban Peshawar Military Council as at June 2010, (c) Belongs to Pashai ethnic group. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In 2006, Mohammad Salim Haqqani was a member of a Taliban council that planned attacks against Afghan government forces in Laghman Province, Afghanistan. He had been a Taliban commander for the province in late 2004. (52) Nasiruddin Haqqani (alias (a) Naseer Haqqani, (b) Dr Naseer Haqqani, (c) Nassir Haqqani, (d) Nashir Haqqani, (e) Naseruddin, (f) Dr Alim Ghair). Address: Pakistan. Date of birth: Approximately 1970-1973. Place of birth: Neka District, Paktika Province, Afghanistan. Nationality: Afghan. Other information: A leader of the Haqqani Network, which operates out of North Waziristan in the Federally Administered Tribal Areas of Pakistan. Son of Jalaluddin Haqqani. He travelled to Saudi Arabia and the United Arab Emirates to raise funds for the Taliban. Date of UN designation:20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Haqqani Network is a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. It has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani network leadership consists of the three oldest sons of Jalaluddin Haqqani, one of whom is Nasiruddin Haqqani. Nasiruddin Haqqani functions as an emissary for the Haqqani Network and spends much of his time raising money. In 2004, Haqqani traveled to Saudi Arabia with a Taliban associate to raise funds for the Taliban. He also provided funds in 2004 to militants in Afghanistan for the purpose of disrupting the Afghan presidential election. From at least 2005 to 2008, Nasiruddin Haqqani collected funds for the Haqqani Network through various fundraising trips, including during regular travel to the United Arab Emirates in 2007 and through a fundraising trip to another Gulf state in 2008. As of mid-2007, Haqqani reportedly had three main sources of funding: donations from the Gulf region, drug trafficking, and payments from Al-Qaida. In late 2009, Nasiruddin Haqqani received several hundred thousand dollars from Al-Qaida-associated individuals in the Arabian Peninsula to use for Haqqani Network activities. (53) Sayyed Mohammed Haqqani (alias Sayyed Mohammad Haqqani). Title: Mullah. Grounds for listing: (a) Director of Administrative Affairs under the Taliban regime, (b) Head of Information and Culture in Kandahar Province under the Taliban regime. Date of birth: approximately 1965. Place of birth: Chaharbagh village, Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Graduate of the Haqqaniya Madrrassa in Akora Khattak, Pakistan, (b) Believed to have had close relations with Taliban leader Mullah Mohammad Omar, (c) Believed to be in Afghanistan/Pakistan border area, (d) Member of Taliban Supreme Council as at June 2010, (e) Belongs to Barakzay tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayyed Mohammed Haqqani is allied with Gulbbudin Hekmatyar and has been a long-standing supporter of Mullah Mohammed Omar. As Director of Administrative Affairs of the Taliban regime, he distributed Afghan identity cards to Al-Qaida-related foreigners who fought in Afghanistan and collected a significant amount of funds from them. Sayyed Mohammed Haqqani met several times with Aiman Muhammed Rabi al-Zawahiri and Farhad, Mohammed Omars secretary, in 2003 and 2004. He opened a bookstore in Qissa Khwanis bazaar, Peshawar, Pakistan, which has been implicated in the financing of the Taliban. He was still an active Taliban insurgency leader as at March 2009. (54) Sirajuddin Jallaloudine Haqqani (alias (a) Siraj Haqqani, (b) Serajuddin Haqani, (c) Siraj Haqani, (d) Saraj Haqani, (e) Khalifa). Grounds for listing: Naib Amir (Deputy Commander). Address: (a)Kela neighbourhood/Danda neighbourhood, Miramshah, North Waziristan, Pakistan, (b)Manbaul uloom Madrasa, Miramshah, North Waziristan, Pakistan, (c)Dergey Manday Madrasa, Miramshah, North Waziristan, Pakistan. Date of birth: approximately 1977/1978. Place of birth: (a) Danda, Miramshah, North Waziristan, Pakistan, (b) Srana village, Garda Saray district, Paktia province, Afghanistan, (c) Neka district, Paktika province, Afghanistan, (d) Khost province, Afghanistan. Nationality: Afghan. Other information: (a) Since 2004, major operational commander in eastern and southern regions of Afghanistan. (b) Son of Jallaloudine Haqani. (c) Belongs to Sultan Khel section, Zardan tribe of Garda Saray of Paktia province, Afghanistan. (d) Believed to be in the Afghanistan/Pakistan border area. Date of UN designation:13.9.2007. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sirajuddin Jallaloudine Haqqani is one of the most prominent, influential, charismatic and experienced leaders within the Haqqani network, a group of fighters with a close association with both the Taliban and Al-Qaida, and has been one of the major operational commanders of the network since 2004. Sirajuddin Haqqani derives much of his power and authority from his father, Jalaluddin Haqqani, a former Minister of the Taliban regime, who was a Taliban military commander and a go-between for Al-Qaida and the Taliban on both sides of the Afghanistan/Pakistan border. During his tenure as a Minister of the Taliban regime, Jalaluddin Haqqani established very close links with Al-Qaida. Sirajuddin Haqqani is strongly associated with the Taliban, who provides him funding for his operations. He also receives funding from various other groups and individuals, including drug lords. He is a key conduit for terrorist operations in Afghanistan and supporting activities in the Federally Administered Tribal Areas of Pakistan. His connections to the Taliban were made public in May 2006 by Mullah Dadullah, then one of the top Taliban military commanders, who stated that he worked with Sirajuddin Haqqani and planned operations with him. He also has connections with Jaish-i-Mohammed. Sirajuddin Haqqani is actively involved in the planning and execution of attacks targeting International Security Assistance Forces (ISAF), Afghan officials and civilians, mainly in the eastern and southern regions of Afghanistan. He also regularly recruits and sends fighters into the Khost, Paktia and Paktika Provinces in Afghanistan. Sirajuddin Haqqani was involved in the suicide bombing attack against a Police Academy bus in Kabul on 18 June 2007 which killed 35 police officers. (55) Abdul Hai Hazem Abdul Qader (alias Abdul Hai Hazem) Title: (a) Maulavi, (b) Mullah. Grounds for listing: First Secretary, Taliban Consulate General, Quetta, Pakistan. Date of birth: 1971. Place of birth: Pashawal Yargatoo village, Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Passport No: D 0001203 (Afghan passport). Address: (a)Iltifat village, Shakardara District, Kabul Province, Afghanistan, (b)Puli Charkhi Area, District Number 9, Kabul City, Kabul Province. Date of UN designation:25.1.2001. (56) Hidayatullah (alias Abu Turab) Grounds for listing: Deputy Minister of Civil Aviation and Tourism under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Ghilzai tribe. Date of UN designation:8.3.2001. (57) Abdul Rahman Ahmad Hottak (alias Hottak Sahib) Title: Maulavi. Grounds for listing: (a) Deputy (Cultural) Minister of Information and Culture under the Taliban regime; (b) Head of Consular Department of Ministry of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1957. Place of birth: Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area; (b) Belongs to Hottak tribe. Date of UN designation:25.1.2001. (58) Najibullah Haqqani Hidayatullah(alias Najibullah Haqani) Title: Maulavi. Grounds for listing: Deputy Minister of Finance under the Taliban regime. Date of birth: (a) Approximately 1964, (b) 1969. Place of birth: Moni village, Shigal District, Kunar Province. Nationality: Afghan. Other information: (a) Cousin of Moulavi Noor Jalal, (b) Taliban member responsible for Laghman Province as of late 2010. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Najibullah Haqqani Hydayetullah also served as Deputy Minister of Finance of the Taliban regime. This designation was added to the List on 18 July 2007. On 27 September 2007, the listing of this name was updated to remove the original designation of Deputy Minister of Public Works of the Taliban regime. Najibullah Haqqani Hydayetullah was a member of the Taliban Council in the Kunar Province, Afghanistan, as at May 2007. He is a cousin of Noor Jalal. As at June 2008, the Taliban leadership appointed him the person responsible for military activity in the Kunar Province. (59) Gul Agha Ishakzai (alias (a) Mullah Gul Agha (b) Mullah Gul Agha Akhund (c) Hidayatullah (d) Haji Hidayatullah (e) Hayadatullah) Address: Pakistan. Date of birth: Approximately 1972. Place of birth: Band-e-Timor, Maiwand District, Kandahar Province, Afghanistan. Other information: (a) Member of a Taliban Council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan, (b) Head of Taliban Financial Commission, (c) Associated with Mullah Mohammed Omar, (d) Served as Omars principal finance officer and one of his closest advisors, (e) Belongs to Ishaqzai tribe. Date of UN designation:20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gul Agha Ishakzai is the head of the Talibans financial commission and is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. He has also collected money for suicide attacks in Kandahar, Afghanistan, and has been involved in the disbursement of funds to Taliban fighters and their families. A childhood friend of Taliban leader Mullah Mohammad Omar, Gul Agha Ishakzai has served as Omars principal finance officer and one of his closest advisors. At one time, no one was allowed to meet Mullah Omar unless approved by him. He lived in the presidential palace with Omar during the Taliban regime. In December 2005, Gul Agha Ishakzai facilitated the movement of people and goods to Taliban training camps; in late 2006 he traveled abroad to obtain weapon parts. (60) Qudratullah Jamal (alias Haji Sahib). Title: Maulavi. Grounds for listing: Minister of Information under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Gardez, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council and member of Taliban Cultural Commission as at 2010; (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In April 2009, the Taliban leadership announced the posting of Qudratullah Jamal as its Liaison Officer for its well-wishers and friends throughout the world. (61) Saleh Mohammad Kakar Akhtar Muhammad (alias Saleh Mohammad). Date of birth: (a) Approximately 1962, (b) 1961. Place of birth: (a) Nulgham Village, Panjwai District, Kandahar Province, Afghanistan, (b) Sangesar village, Panjway District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Has run an organised smuggling network in Kandahar and Helmand provinces, Afghanistan, (b) Previously operated heroin processing laboratories in Band-e-Timor, Kandahar Province, Afghanistan, (c) Has owned a car dealership in Mirwais Mena, Dand District in Kandahar Province, Afghanistan, (d) Arrested in 2008-2009 and in custody in Afghanistan as at 2011, (e) Linked by marriage to Mullah Ubaidullah Akhund, (f) Belongs to Kakar tribe. Date of UN designation:4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saleh Mohammad Kakar is a narcotics trafficker who has run an organized smuggling network in Kandahar and Helmand Provinces, Afghanistan, which met Taliban logistical and financial needs. Prior to his arrest by Afghan authorities, Saleh Mohammad Kakar operated heroin processing laboratories in the Band-e-Timor area of Kandahar Province that were protected by the Taliban. Kakar has been in contact with senior Taliban leaders, collected cash on their behalf from narco-traffickers, and managed and hid money belonging to senior Taliban members. He was also responsible for facilitating tax payments to the Taliban on behalf of narco-traffickers. Kakar has owned a car dealership in Kandahar and has provided the Taliban with vehicles for use in suicide attacks. (62) Rahmatullah Kakazada (alias (a) Rehmatullah, (b) Kakazada, (c) Mullah Nasir). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Consul General, Taliban Consulate General, Karachi, Pakistan. Date of birth: 1968. Place of birth: Zurmat District, Paktia Province, Afghanistan. Nationality: Afghan. Passport No: D 000952 (Afghan passport issued on 7.1.1999). Other information: (a) Taliban member responsible for Ghazni Province, Afghanistan, as of May 2007, (b) Head of an intelligence network, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Suleimankheil tribe. Date of UN designation:25.1.2001. (63) Abdul Rauf Khadem (alias Mullah Abdul Rauf Aliza). Title: Mullah. Grounds for listing: Commander of Central Corp under the Taliban regime. Date of birth: (a) Between 1958 and 1963, (b) Approximately 1970. Place of birth: (a) Azan village, Kajaki District, Helmand Province, Afghanistan, (b) Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Taliban Quetta Shura as at 2009, (b) Taliban member responsible for Uruzgan Province, Afghanistan, as at 2011. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Central Corps came under the Ministry of Defence of the Taliban regime. Abdul Rauf Khadem was the Taliban member responsible for Logar Province as at 2009. Abdul Rauf Khadem has been the overall military commander of several provinces in Afghanistan. (64) Khairullah Khairkhwah (alias (a) Mullah Khairullah Khairkhwah, (b) Khirullah Said Wali Khairkhwa). Title: (a) Maulavi (b) Mullah. Grounds for listing: (a) Governor of Herat Province (Afghanistan) under the Taliban regime, (b) spokesperson of the Taliban regime, (c) Governor of Kabul Province under the Taliban regime, (d) Minister of Internal Affairs under the Taliban regime. Date of birth: (a) Approximately 1963 (b)01 Jan. 1967. Place of birth: (a) Arghistan District, Kandahar Province, Afghanistan, (b) Kandahar Nationality: Afghan. Other information: (a) In custody of the United States of America as at 2010, (b) Belongs to Popalzai tribe. Date of UN designation:25.1.2001. (65) Abdul Razaq Akhund Lala Akhund. Title: Mullah. Grounds for listing: (a) Minister of Interior Affairs under the Taliban regime, (b) Chief of Kabul police under the Taliban regime. Date of birth: approximately 1958. Place of birth: Spin Boldak District, Kandahar Province, Afghanistan, in the area bordering Chaman District, Quetta, Pakistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council as at June 2008, (b) Deputy of Mullah Mohammed Omar as at Mar. 2010, (c) Involved in drug trafficking, (d) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (66) Jan Mohmmad Madani. Title: Mr Grounds for listing: ChargÃ © dAffaires, Taliban Embassy, Abu Dhabi, United Arab Emirates. Place of birth: Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (67) Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani (b) Zaia u Rahman Madani (c) Madani Saheb (d) Diya al-Rahman Madani) Title: Maulavi. Grounds for listing: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) Involved in drug trafficking, (b) Taliban member responsible for military affairs in Takhar province, Afghanistan, as of May 2007, (c) Facilitated fund raising in the Gulf on behalf of the Taliban since 2003, (d) Also facilitated meetings between Taliban officials and wealthy supporters and arranged for more than a dozen individuals to travel to Kabul, Afghanistan, for suicide attacks, (e) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (68) Abdul Latif Mansur (alias (a) Abdul Latif Mansoor (b) Wali Mohammad) Title: Maulavi. Grounds for listing: Minister of Agriculture under the Taliban regime. Date of birth: approximately 1968. Place of birth: (a) Zurmat District, Paktia Province, Afghanistan, (b) Garda Saray District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Miram Shah Shura as of May 2007, (b) Member of the Taliban Supreme Council and Head of Councils Political Commission as at 2009, (c) Taliban commander in Eastern Afghanistan as of 2010, (d) Taliban member responsible for Nangarhar Province, Afghanistan as of late 2009, (e) Believed to be in Afghanistan/Pakistan border area, (f) Belongs to Sahak tribe (Ghilzai). Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Latif Mansur was a member of the Taliban Miram Shah Council as at May 2007. He was the Taliban shadow governor of Nangarhar Province, Afghanistan, in 2009 and the Head of the Talibans political commission as at mid-2009. As at May 2010, Abdul Latif Mansur was a senior Taliban commander in eastern Afghanistan. (69) Mohammadullah Mati (alias Mawlawi Nanai). Title: Maulavi. Grounds for listing: Minister of Public Works under the Taliban regime. Date of birth: Approximately 1961. Place of birth: Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Lost one leg in 1980s, (b) Interim leader of Taliban Supreme Council from February to April 2010, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Isakzai tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammadullah Mati also served as the Minister of Communications of the Taliban regime under the name Ahmadullah Mutie. (70) Matiullah. Title: Mullah. Grounds for listing: Director, Kabul Custom House under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Daman District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area; (b) Belongs to Popalzai tribe. Date of UN designation:23.2.2001. (71) Abdul Quddus Mazhari (alias Akhtar Mohammad Maz-hari). Title: Maulavi. Grounds for listing: Education AttachÃ ©, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1970. Place of birth: Kunduz Province, Afghanistan. Nationality: Afghan. Address:Kushal Khan Mena, District Number 5, Kabul, Afghanistan. Passport No: SE 012820 (Afghan passport issued on 4.11.2000). Other information:. Belongs to Popalzai tribe. Date of UN designation:25.1.2001. (72) Fazl Mohammad Mazloom (alias (a) Molah Fazl, (b) Fazel Mohammad Mazloom). Title: Mullah. Grounds for listing: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Fazl Mohammad Mazloom was a close associate of Mohammed Omar and helped him to establish the Taliban government. Mazloom was at the Al-Farouq training camp established by Al-Qaida. He had knowledge that the Taliban provided assistance to the Islamic Movement of Uzbekistan in the form of financial, weapons and logistical support in exchange for providing the Taliban with soldiers. He was a commander of approximately 3,000 Taliban front-line troops in the Takhar Province in October 2001. (73) Nazar Mohammad. Title: Maulavi. Grounds for listing: Governor of Kunduz Province (Afghanistan) under the Taliban regime. Nationality: Afghan. Date of UN designation:23.2.2001. (74) Mohammad Homayoon Mohammad Yonus Kohistani (alias Mohammad Homayoon Kohistani). Title: Engineer. Grounds for listing: Deputy Minister of Water and Electricity under the Taliban regime. Date of birth:1 Feb. 1958. Place of birth: Kohistan District, Kapisa Province, Afghanistan. Nationality: Afghan. National identification no.: 446963 (Afghan national identification card (tazkira)). Address:8th Street, Taymani area, District Number 4, Kabul, Afghanistan. Date of UN designation:23.2.2001. (75) Mohammad Shafiq Mohammadi. Title: Maulavi. Grounds for listing: (a) Governor of Khost Province (Afghanistan) under the Taliban regime, (b) Governor General of Paktia, Paktika, Khost and Ghazni Provinces under the Taliban regime. Date of birth: Approximately 1948. Place of birth: Tirin Kot District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information:(a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Hottak tribe. Date of UN designation:25.1.2001. (76) Abdul Kabir Mohammad Jan (alias A. Kabir). Title: Maulavi. Grounds for listing: (a) Second Deputy, Economic Affairs, Council under Ministers of the Taliban regime, (b) Governor of Nangarhar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Pul-e-Khumri or Baghlan Jadid District, Baghlan Province, Afghanistan, (b) Neka District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Active in terrorist operations in Eastern Afghanistan, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Zadran tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Kabir Mohammad Jan was a member of the Talibans high leadership council as announced by Mohammed Omar in October 2006, and was appointed military commander of the eastern zone in Oct 2007. (77) Mohammad Rasul Ayyub (alias Gurg). Title: Maulavi. Grounds for listing: Governor of Nimroz Province (Afghanistan) under the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Robat village, Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Quetta Shura, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Nurzay tribe. Date of UN designation:23.2.2001. (78) Mohammad Wali. Title: Maulavi. Grounds for listing: Minister of Ministry of Preventing Vice and Propagating Virtue under the Taliban regime. Date of birth: Approximately 1965. Place of birth: (a) Jelawur village, Arghandab District, Kandahar Province, Afghanistan; (b) Siyachoy village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Reportedly deceased, (b) Belonged to Ghilzai tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In his position at the Ministry of Preventing Vice and Propagating Virtue under the Taliban regime, Mohammad Wali frequently used torture and other means to intimidate the population. Mohammad Wali remains be active within the Taliban in Kandahar Province, Afghanistan, following the fall of the Taliban regime. (79) Mohammad Yaqoub. Title: Maulavi. Grounds for listing: Head of Bakhtar Information Agency (BIA) under the Taliban regime. Place of birth: (a) Shahjoi District, Zabul Province, Afghanistan Nationality: Afghan. Other information: (a) Member of Taliban Cultural Commission, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Kharoti tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As of 2009, Mohammad Yaqoub was a leading Taliban member in the Yousef Khel District of the Paktika Province. (80) Amir Khan Motaqi (alias Amir Khan Muttaqi). Title: Mullah. Grounds for listing: (a) Minister of Education under the Taliban regime, (b) Taliban representative in UN-led talks under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Zurmat District, Paktia Province, Afghanistan (b) Shin Kalai village, Nad-e-Ali District, Helmand Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Taliban Supreme Council as at June 2007, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Sulaimankhel tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Amir Khan Motaqi also served as a Taliban representative in United Nations-led talks during the Taliban regime. Amir Khan Motaqi is considered to be a prominent member of the Taliban and also served as Minister of Information and Culture during the Taliban regime. Amir Khan Motaqi was a member of a regional Taliban Council as at June 2007. (81) Abdulhai Motmaen. Title: Maulavi. Grounds for listing: (a) Director of the Information and Culture Department in Kandahar Province under the Taliban regime, (b) Spokesperson of the Taliban regime. Date of birth: Approximately 1973. Place of birth: (a) Shinkalai village, Nad-e-Ali District, Helmand Province, Afghanistan; (b) Zabul Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Taliban Supreme Council and spokesperson for Mullah Mohammed Omar as of 2007, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Kharoti tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdulhai Motmaen was the senior spokesman for the Taliban and used to deliver Taliban foreign policy statements. He was also a close associate of Mohammed Omar. (82) Allah Dad Tayeb Wali Muhammad (alias (a) Allah Dad Tayyab, (b) Allah Dad Tabeeb). Title: (a) Mullah, (b) Haji. Grounds for listing: Deputy Minister under Communication of the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Ghorak District, Kandahar Province, Afghanistan, (b) Nesh District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: Belongs to Popalzai tribe. Date of UN designation:25.1.2001. (83) Najibullah Muhammad Juma (alias Najib Ullah). Title: Maulavi. Grounds for listing: Consul General, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1958. Place of birth: Zere Kohi area, Shindand District, Farah Province, Afghanistan. Nationality: Afghan. Passport No: 000737 (Afghan passport issued on 20.10.1996). Other information: (a) Member of Taliban Peshawar Military Council as at 2010, (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (84) Mohammad Naim Barich (alias (a) Mullah Naeem Barech (b) Mullah Naeem Baraich (c) Mullah Naimullah (d) Mullah Naim Bareh (e) Mohammad Naim (f) Mullah Naim Barich (g) Mullah Naim Barech (h) Mullah Naim Barech Akhund (i) Mullah Naeem Baric (j) Naim Berich (k) Haji Gul Mohammed Naim Barich (l) Gul Mohammad (m) Haji Ghul Mohammad (n) Spen Zrae). Title: Mullah. Grounds for listing: Deputy Minister under Civil Aviation of the Taliban regime. Date of birth: Approximately 1975. Place of birth: (a) Lakhi village, Hazarjuft Area, Garmsir District, Helmand Province, Afghanistan, (b) Laki village, Garmsir District, Helmand Province, Afghanistan, (c) Lakari village, Garmsir District, Helmand Province, Afghanistan, (d) Darvishan, Garmsir District, Helmand Province, Afghanistan, (e) De Luy Wiyalah village, Garmsir District, Helmand Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Taliban Gerd-e-Jangal Council as of Jun. 2008, (b) Member of the Taliban Military Commission as of March 2010, (c) Taliban member responsible for Helmand Province, Afghanistan from 2008, (d) Believed to be in Afghanistan/Pakistan border area, (e) Belongs to Barich tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Naim is a member of the Taliban Gerdi Jangal Council. He is the former deputy of Akhtar Mohammad Mansour Shah Mohammed, a prominent Taliban leadership board figure. Mohammad Naim controls a military base in the Afghanistan/Pakistan border area. (85) Nik Mohammad. Title: Maulavi. Grounds for listing: Deputy Minister of Commerce under the Taliban regime. Place of birth: Zangi Abad village, Panjwai District, Kandahar Province, Afghanistan.Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Nurzai tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nik Mohammad was listed on 31 January 2001 as Deputy Minister of Commerce of the Taliban regime so falling within the provisions of resolutions 1267 (1999) and 1333 (2000) of the United Nations Security Council regarding acts and activities of the Taliban authorities. (86) Hamdullah Nomani. Title: Maulavi. Grounds for listing: (a) Minister of Higher Education under the Taliban regime; (b) Mayor of Kabul City under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Sipayaw village, Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Taliban Supreme Council; (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (87) Mohammad Aleem Noorani. Title: Mufti. Grounds for listing: First Secretary, Taliban Consulate General, Karachi, Pakistan. Date of birth: Approximately 1963. Place of birth: Ghazni Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. (88) Nurullah Nuri (alias Norullah Noori). Title: Maulavi. Grounds for listing: (a) Governor of Balkh Province (Afghanistan) under the Taliban regime, (b) Head of Northern Zone under the Taliban regime. Date of birth: (a) Approximately 1958, (b)1 January 1967. Place of birth: Shahjoe District, Zabul Province, Afghanistan. Nationality: Afghan. Other information: (a) In custody of the United States of America as at 2011, (b) Belongs to Tokhi tribe. Date of UN designation:25.1.2001. (89) Abdul Manan Nyazi (alias (a) Abdul Manan Nayazi, (b) Abdul Manan Niazi, (c) Baryaly, (d) Baryalai). Title: Mullah. Grounds for listing: (a) Governor of Kabul Province under the Taliban regime, (b) Governor of Balk Province under the Taliban regime. Date of birth: approximately 1968. Place of birth: (a) Pashtoon Zarghoon District, Herat Province, Afghanistan, (b) Sardar village, Kohsan District, Herat Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Herat, Farah and Nimroz provinces as at mid-2009, (b) Member of the Taliban Supreme Council and Quetta Shura, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Niazi tribe, (e) Involved in transporting suicide bombers to Afghanistan. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Manan Nyazi also served as a Taliban spokesperson and then as Provincial Governor of Mazar-e-Sharif and Kabul provinces under the Taliban regime. Abdul Manan Nyazi has been a senior Taliban commander in the west of Afghanistan, operating in the Farah, Herat and Nimroz provinces, since mid-2009. Abdul Manan Nyazi was a member of a regional Taliban council and appointed as the Taliban governor of Herat Province as at May 2010. Abdul Manan Nyazi is a Taliban commander involved in transporting suicide bombers to Afghanistan. (90) Mohammed Omar. Title: Mullah. Grounds for listing: Leader of the Faithful (Amir ul-Mumineen), Afghanistan. Date of birth: (a) Approximately 1966, (b) 1960, (c) 1953. Place of birth: (a) Naw Deh village, Deh Rawud District, Uruzgan Province, Afghanistan, (b) Noori village, Maiwand District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Left eye missing, (b) Brother-in-law of Ahmad Jan Akhundzada Shukoor Akhundzada, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Hotak tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammed Omar holds the title of Commander of the Faithful of the Islamic Emirate of Afghanistan and is the supreme leader of the Taliban movement in the Taliban hierarchy. He sheltered Usama bin Laden and his Al-Qaida network in the years prior to the 11 September 2001 attacks in the United States. He has been directing the Taliban against the Government of Afghanistan and their allies in Afghanistan since 2001. Mohammed Omar commands the allegiance of other prominent military leaders in the region, such as Jalaluddin Haqqani. Gulbuddin Hekmatyar has also cooperated with Mohammed Omar and the Taliban. (91) Abdul Jabbar Omari. (alias (a) Mullah Jabar (b) Muawin Jabbar) Title: Maulavi. Grounds for listing: Governor of Baghlan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Zabul Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Zabul Province, Afghanistan as at 2008, (b) Belongs to Hottak tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Jabbar Omari, as at June 2008, worked as the deputy to Amir Khan Haqqani and commander of an armed group in the Siuri District of the Zabul Province. In June 2008, with a view to reinforcing their activities in the area, the Taliban leadership named him shadow Governor for the Zabul Province. (92) Mohammad Ibrahim Omari. (alias Ibrahim Haqqani) Title: Alhaj. Grounds for listing: Deputy Minister of Frontier Affairs under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Garda Saray, Waza Zadran District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: Brother of Jalaluddin Haqqani. Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (93) Nooruddin Turabi Muhammad Qasim (alias (a) Noor ud Din Turabi (b) Haji Karim). Title: (a) Mullah (b) Maulavi. Grounds for listing: Minister of Justice under the Taliban regime. Date of birth: (a) Approximately 1963; (b) Approximately 1955, (c) 1956. Place of birth: (a) Spin Boldak District, Kandahar Province, Afghanistan, (b) Chora District, Uruzgan Province, Afghanistan, (c) Dehrawood District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: Deputy to Mullah Mohammed Omar. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nooruddin Turabi Muhammad Qasim was appointed as a Taliban military commander in Afghanistan as at mid-2009. He was appointed as a deputy to Taliban supreme leader Mohammed Omar and participated in Taliban shura meetings as at early 2009. (94) Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Grounds for listing: Deputy Minister of Education under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Darzab District, Faryab Province, Afghanistan, (b) Qush Tepa District, Jawzjan Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Jawzjan Province in Northern Afghanistan until 2008, (b) Involved in drug trafficking, (c) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As of May 2007, the Taliban leadership placed Abdul Salam Hanafi Ali Mardan Qul in charge of The Jawzujan Province. He was also the Taliban member responsible for northern Afghanistan as of May 2007. He is believed to be involved in drug trafficking. (95) Abdul Ghafar Qurishi Abdul Ghani (alias Abdul Ghaffar Qureshi). Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: (a) 1970, (b) 1967. Place of birth: Turshut village, Warduj District, Takhar Province, Afghanistan. Nationality: Afghan. Passport no.: D 000933 (Afghan passport issued in Kabul on 13 Sep. 1998). National identification no.: 55130 (Afghan national identification card (tazkira)). Address:Khairkhana Section Number 3, Kabul, Afghanistan. Other information: (a) Involved in drug trafficking, (b) Belongs to Tajik ethnic group. Date of UN designation:25.1.2001. (96) Yar Mohammad Rahimi. Title: Mullah. Grounds for listing: Minister under Communication of the Taliban regime. Date of birth: Approximately 1953. Place of birth: Talugan village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council as at 2009, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Nurzai tribe. Date of UN designation:25.1.2001. (97) Mohammad Hasan Rahmani (alias Gud Mullah Mohammad Hassan). Title: Mullah. Grounds for listing: Governor of Kandahar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Deh Rawud District, Uruzgan Province, Afghanistan, (b) Chora District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Has a prosthetic right leg, (b) Member of Taliban Supreme Council and a deputy of Mullah Mohammed Omar as of Mar. 2010, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Achakzai tribe. Date of UN designation:23.2.2001. (98) Habibullah Reshad. Title: Mullah. Grounds for listing: Head of Investigation Department, Ministry of Security (Intelligence) under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Waghaz District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) Deputy Head (Intelligence) of the Quetta Military Council as of 2009, (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (99) Abdulhai Salek Title: Maulavi Grounds for listing: Governor of Uruzgan Province under the Taliban regime. Place of birth: Chaki Wardak District, Maidan Wardak Province, Afghanistan. Nationality: Afghan. Other information: (a) Reportedly deceased, (b) Belonged to Wardak tribe. Date of UN designation: 23.2.2001. (100) Hamdullah Sunani (alias Sanani) Title: Maulavi. Grounds for listing: Head of Dar-ul-Efta (Fatwa Department) of Supreme Court under the Taliban regime. Date of birth: Approximately 1923. Place of birth: Dai Chopan District, Zabul Province, Afghanistan. Nationality: Afghan. Other information: (a) Reportedly deceased in 2001, (b) Belonged to Kakar tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sananis post as the Head of Dar-ul-Efta came under the High Court of the Taliban regime. (101) Noor Mohammad Saqib. Grounds for listing: Chief Justice of Supreme Court under the Taliban regime. Date of birth: Approximately 1958. Place of birth: (a) Bagrami District, Kabul Province, Afghanistan, (b) Tarakhel area, Deh Sabz District, Kabul Province, Afghanistan. Nationality: Afghan. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Noor Mohammad Saqib is a member of the Taliban leadership and head of its Religious Committee, which acts as a judiciary branch of the Taliban. (102) Ehsanullah Sarfida Hesamuddin Akhundzada (alias (a) Ehsanullah Sarfadi (b) Ehsanullah Sarfida) Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) under the Taliban regime. Date of birth: Approximately 1962-1963. Place of birth: Gelan District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) As of mid-2007, he provided support to the Taliban in the form of weapons and money, (b) Belongs to Taraki tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ehsanullah Sarfida was also Chairman of the Talibans Central Bank. Later, he was appointed the Talibans Administrator of Captured Provinces. Ehsanullah Sarfida was a member of the Taliban Inner Shura. Ehsanullah Sarfida was an Al-Qaida affiliate who provided support to the Taliban in the form of weapons and money. He was the district chief of Marja, Helmand Province, Afghanistan, as at mid-2007. (103) Saduddin Sayyed (alias (a) Sadudin Sayed, (b) Sadruddin). Title: (a) Maulavi, (b) Alhaj, (c) Mullah. Grounds for listing: (a) Vice- Minister of Work and Social Affairs under the Taliban regime, (b) Mayor of Kabul City under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Chaman District, Pakistan; (b) Spin Boldak District, Kandahar Province, Afghanistan. Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Barakzai tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saduddin Sayyed also served as Vice-Minister of Work and Social Affairs of the Taliban regime. The List was updated on 8 March 2001 to reflect this. (104) Abdul Wali Seddiqi. Title: Qari. Grounds for listing: Third Secretary, Taliban Consulate General, Peshawar, Pakistan. Date of birth: 1974. Place of birth: Zilzilay village, Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Passport No: D 000769 (Afghan passport issued on 2.2.1997). Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (105) Abdul Wahed Shafiq. Title: Maulavi. Grounds for listing: Deputy Governor of Kabul Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Nangarhar Province, Afghanistan. Nationality: Afghan. Date of UN designation:23.2.2001. (106) Said Ahmed Shahidkhel. Title: Maulavi. Grounds for listing: Deputy Minister of Education under the Taliban regime. Date of birth: approximately 1975. Place of birth: Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) In July 2003 he was in custody in Kabul, Afghanistan, (b) Released from custody in 2007, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Andar tribe. Date of UN designation:23.2.2001. (107) Akhtar Mohammad Mansour Shah Mohammed (alias (a) Akhtar Mohammad Mansour Khan Muhammad, (b) Akhtar Muhammad Mansoor, (c) Akhtar Mohammad Mansoor, (d) Naib Imam). Title: (a) Maulavi, (b) Mullah. Grounds for listing: Minister of Civil Aviation and Transportation under the Taliban regime. Date of birth: (a) Approximately 1960, (b) 1966. Place of birth: (a) Band-e-Timur village, Maiwand District, Kandahar Province, Afghanistan. Nationality: Afghan. Passport no: SE-011697 (Afghan passport number issued on 25 Jan. 1988 in Kabul, expired on 23 Feb. 2000) Other information: (a) Involved in drug trafficking as of 2011, primarily through Gerd-e- Jangal, Afghanistan, (b) Active in the provinces of Khost, Paktia and Paktika, Afghanistan as of May 2007, (c) Taliban Governor of Kandaharas of May 2007, (d) Deputy to Mullah Abdul Ghani Baradar in the Taliban Supreme Council as of 2009, (e) Taliban official responsible for four southern provinces of Afghanistan, (f) Following the arrest of Mullah Baradar in February 2010 he was temporarily in-charge of the Taliban Supreme Council, (g) Believed to be in Afghanistan/Pakistan border area, (h) Belongs to Ishagzay tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Akhtar Mohammad Mansour Shah Mohammed is a prominent member of the Taliban leadership. He was repatriated to Afghanistan in September 2006 following detention in Pakistan. He is involved in drug trafficking and was active in the provinces of Khost, Paktia and Paktika in Afghanistan as of May 2007. He was also the Taliban Governor of Kandahar as of May 2007. He was actively involved in anti-governmental activity, in particular, recruiting individuals for the Taliban to fight against the Afghan Government and International Security Assistance Force. Akhtar Mohammad Mansour Shah Mohammed was the deputy chief of the supreme Taliban shura as at mid- 2009. He serves as a member of the Taliban leadership council and was assigned to be Chief of Military Affairs of the Taliban Gerdi Jangal Council before being appointed as a deputy to Mohammed Omar in March 2010. As at 2010 Akhtar Mohammad Mansour Shah Mohammed was directly responsible for Taliban activities in four provinces of southern Afghanistan and was appointed as the head of the Taliban civilian shura as at early 2010. (108) Shamsuddin (alias Pahlawan Shamsuddin). Title: (a) Maulavi; (b) Qari. Grounds for listing: Governor of Wardak (Maidan) Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Keshim District, Badakhshan Province, Afghanistan. Nationality: Afghan. Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. (109) Mohammad Sharif Masood Mohammad Akbar. Grounds for listing: Deputy Head of Police Academy, Ministry of Interior Affairs under the Taliban regime. Date of birth: 1958. Place of birth: Uzba village, Jaghatu District, Maidan Wardak Province, Afghanistan. National identification no.: 4156 (National identification card (tazkira) issued on 13 August 1996). Address:Khoshhal Khan Mena, District Number 5, Kabul, Afghanistan. Nationality: Afghan. Other information: (a) Chief of Staff for the Deputy of Administrative Affairs of the Ministry of Interior Police Academy of the Islamic Republic of Afghanistan in Kabul as of 2011, (b) Belongs to Masud tribe. Date of UN designation:25.1.2001. (110) Shams Ur-Rahman Abdurahman (alias (a) Shamsurrahman (b) Shams-u-Rahman (c) Shamsurrahman Abdurahman). Title: (a) Mullah (b) Maulavi. Grounds for listing: Deputy Minister of Agriculture under the Taliban regime. Place of birth: Waka Uzbin village, Sarobi District, Kabul Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Involved in drug trafficking, (c) Belongs to Ghilzai tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As at June 2007, Shams ur-Rahman Sher Alam was the Taliban member responsible for the Kabul Province. He was in charge of Taliban military operations in and around Kabul and has been involved in many attacks. (111) Abdul Ghafar Shinwari Title: Haji. Grounds for listing: Third Secretary, Taliban Consulate General, Karachi, Pakistan. Date of birth:29.3.1965. Place of birth: Nangarhar Province, Afghanistan. Nationality: Afghan. Passport No: D 000763 (issued on 9.1.1997). Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Safi tribe. Date of UN designation:25.1.2001. (112) Mohammad Sarwar Siddiqmal Mohammad Masood (alias Mohammad Sarwar Siddiqmal) Grounds for listing: Third Secretary, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1963. Place of birth: Jani Khel District, Paktia Province, Afghanistan Nationality: Afghan. National identification no.: 19657 (Afghan identification card (tazkira)). Other information: Belongs to Mangal tribe. Date of UN designation:25.1.2001. (113) Sher Mohammad Abbas Stanekzai Padshah Khan. Title: Maulavi. Grounds for listing: (a) Deputy Minister of Public Health under the Taliban regime; (b) Deputy Minister of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Qala-e-Abbas, Shah Mazar area, Baraki Barak District, Logar Province, Afghanistan. Nationality: Afghan. Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (114) Ahmad Taha Khalid Abdul Qadir. Title: Maulavi. Grounds for listing: Governor of Paktia Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Nangarhar Province, Afghanistan, (b) Khost Province, Afghanistan, (c) Siddiq Khel village, Naka District, Paktia Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Nangarhar Province as at 2011, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Zadran tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Taha also served under the Taliban regime as Governor of the Kunar Province at the end of 2001. He was in charge of the Wardak Province for the Taliban as at September 2009. (115) Tahis (alias Tahib). Title: Haji. Grounds for listing: Deputy Minister of Civil Aviation under the Taliban regime. Nationality: Afghan. Date of UN designation:31.1.2001. (116) Abdul Raqib Takhari. Title: Maulavi. Grounds for listing: Minister of Repatriation under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Takhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council responsible for Takhar and Badakhshan provinces as at Dec. 2009, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Tajik ethnic group. Date of UN designation:25.1.2001. (117) Walijan. Title: Maulavi. Grounds for Listing: Governor of Jawzjan Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Quetta, Pakistan; (b) Nimroz Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Taliban Gerd-e-Jangal Shura and Head of the Taliban Prisoners and Refugees Committee, (b) Belongs to Ishaqzai tribe. Date of UN designation:23.2.2001. (118) Nazirullah Hanafi Waliullah (alias Nazirullah Aanafi Waliullah). Title: (a) Maulavi, (b) Haji. Grounds for listing: Commercial AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1962. Place of birth: Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Passport No: D 000912 (Afghan passport issued on 30.6.1998). Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (119) Abdul-Haq Wassiq (alias Abdul-Haq Wasseq). Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) under the Taliban regime. Date of birth: (a) Approximately 1975, (b) 1971. Place of birth: Ghazni Province, Afghanistan. Nationality: Afghan. Other information: In custody of the United States of America as at 2011. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul-Haq Wassiq is allied with Gulbuddin Hekmatyar. Under the Taliban regime, he held successive positions as local commander in Nimroz and Kandahar provinces. He then became Deputy Director General of Intelligence, reporting to Qari Ahmadullah. In this function, he was in charge of handling relations with Al-Qaida-related foreign fighters and their training camps in Afghanistan. He was also known for his repressive methods against Taliban opponents in the South of Afghanistan. (120) Mohammad Jawad Waziri. Grounds for listing: UN Department, Ministry of Foreign Affairs under the Taliban regime. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area; (b) Belongs to Wazir tribe. Date of UN designation:23.2.2001. (121) Sangeen Zadran (alias (a) Sangin b) Sangin Zadran c) Sangeen Khan Zadran d) Sangeen e) Fateh) Title: a) Maulavi (alternative spelling: Maulvi) b) Mullah Date of birth: a) Approximately 1976 b) Approximately 1979. Place of birth: Tang Stor Khel, Ziruk District, Paktika Province, Afghanistan. Nationality: Afghan. Other information: Shadow Governor for Paktika Province, Afghanistan, and commander of the Haqqani Network, a Taliban-affiliated group of militants that operates in the Afghanistan/Pakistan border area. Senior Lieutenant to Sirajuddin Lallaloudine Haqqani. Date of UN designation:16.08.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sangeen Zadran is an insurgency leader in Paktika Province, Afghanistan, and a commander of the Haqqani Network. The Haqqani Network, a Taliban-affiliated group of militants that operates in the border region between Afghanistan and Pakistan, has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. Zadran acts as a senior lieutenant to Haqqani Network leader Sirajuddin Haqqani. Sangeen Zadran helps lead fighters in attacks across southeastern Afghanistan, and is believed to have planned and coordinated the movement of foreign fighters into Afghanistan. Sangeen Zadran has also been involved in numerous attacks by improvised explosive devices (IEDs). In addition to his role in these attacks, Sangeen Zadran has also been involved in the kidnapping of Afghans and foreign nationals in the border region between Afghanistan and Pakistan. (122) Abdul Rahman Zahed (alias Abdul Rehman Zahid). Title: Mullah. Grounds for listing: Deputy Minister of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Kharwar District, Logar Province, Afghanistan. Nationality: Afghan. Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (123) Mohammad Zahid. Title: Mullah. Grounds for listing: Third Secretary, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1971. Place of birth: Logar Province, Afghanistan. Nationality: Afghan. Passport No: D 001206 (issued on 17.7.2000). Other information: Believed to be in Afghanistan/Pakistan border area. Date of UN designation:25.1.2001. (124) Faizullah Khan Noorzai (alias: (a) Hajji Faizullah Khan Noorzai, (b) Haji Faizuulah Khan Norezai, (c) Haji Faizullah Khan, (d) Haji Fiazullah, (e) Haji Faizullah Noori, (f) Haji Faizullah Noor, (g) Faizullah Noorzai Akhtar Mohammed Mira Khan (h) Haji Pazullah Noorzai, (i) Haji Mullah Faizullah). Title: Haji. Address:Boghra Road, Miralzei Village, Chaman, Baluchistan Province, Pakistan. Date of birth: (a) 1962, (b) 1961, (c) between 1968 and 1970. Place of birth: (a) Lowy Kariz, Spin Boldak District, Kandahar Province, Afghanistan, (b) Kadanay, Spin Boldak District Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Prominent Taliban financier. (b) As of mid-2009, supplied weapons, ammunition, explosives and medical equipment to Taliban fighters; raised funds for the Taliban, and provided training to them, in the Afghanistan/Pakistan border region. (c) Has previously organized and funded Taliban operations in Kandahar Province, Afghanistan. (d) As of 2010, travelled to and owned businesses in Dubai, United Arab Emirates, and Japan. (e) Belongs to Noorzai tribe, Miralzai sub-tribe. (f) Brother of Malik Noorzai. (g) Fathers name is Akhtar Mohammed (alias: Haji Mira Khan). Date of UN designation: 04.10.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Faizullah Noorzai Akhtar Mohammed Mira Khan has served as a prominent Taliban financier with whom senior Taliban leaders invested funds. He has collected over USD 100 000 for the Taliban from donors in the Gulf and in 2009 gave a portion of his own money. He also financially supported a Taliban commander in Kandahar Province and has provided funding to assist with training Taliban and Al-Qaida fighters who were to conduct attacks against Coalition and Afghan military forces. As of mid-2005, Faizullah organized and funded Taliban operations in Kandahar Province, Afghanistan. In addition to his financial support, Faizullah has otherwise facilitated Taliban training and operations. As of mid-2009, Faizullah supplied weapons, ammunition, explosives, and medical equipment to Taliban fighters from southern Afghanistan. In mid-2008, Faizullah was responsible for housing Taliban suicide bombers and moving them from Pakistan into Afghanistan. Faizullah has also provided anti- aircraft missiles to the Taliban, helped move Taliban fighters around Helmand Province, Afghanistan, facilitated Taliban suicide bombing operations and given radios and vehicles to Taliban members in Pakistan. As of mid-2009, Faizullah operated a madrassa (religious school) in the Afghanistan/Pakistan border region, where tens of thousands of dollars were raised for the Taliban. Faizullahs madrassa grounds were used to provide training to Taliban fighters in the construction and use of improvised explosive devices (IEDs). As of late 2007, Faizullahs madrassa was used to train Al-Qaida fighters who were later sent to Kandahar Province, Afghanistan. In 2010, Faizullah maintained offices and possibly owned properties, including hotels, in Dubai, the United Arab Emirates. Faizullah regularly travelled to Dubai and Japan with his brother, Malik Noorzai, to import cars, auto parts and clothing. As of early 2006, Faizullah owned businesses in Dubai and Japan. (125) Malik Noorzai (alias: (a) Hajji Malik Noorzai, (b) Hajji Malak Noorzai, (c) Haji Malek Noorzai, (d) Haji Maluk, (e) Haji Aminullah). Title: Haji. Date of Birth: (a) 1957, (b) 1960. Nationality: Afghan. Other information: (a) Taliban financier. (b) Owns businesses in Japan and frequently travels to Dubai, United Arab Emirates, and Japan. (c) As of 2009, facilitated Taliban activities, including through recruitment and the provision of logistical support. (d) Believed to be in the Afghanistan/Pakistan border area. (e) Belongs to Noorzai tribe. (f) Brother of Faizullah Khan Noorzai. Date of UN designation: 04.10.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Malik Noorzai is a Pakistan-based businessman who has provided financial support to the Taliban. Malik and his brother, Faizullah Noorzai Akhtar Mohammed Mira Khan, have invested millions of dollars in various businesses for the Taliban. In late 2008, Taliban representatives approached Malik as a businessman with whom to invest Taliban funds. Since at least 2005, Malik has also personally contributed tens of thousands of dollars and distributed hundreds of thousands of dollars to the Taliban, some of which was collected from donors in the Gulf region and Pakistan and some of which was Maliks own money. Malik also handled a hawala account in Pakistan that received tens of thousands of dollars transferred from the Gulf every few months to support Taliban activities. Malik has also facilitated Taliban activities. As of 2009, Malik had served for 16 years as the chief caretaker of a madrassa (religious school), in the Afghanistan/Pakistan border region, that was used by the Taliban to indoctrinate and train recruits. Among other things, Malik delivered the funds that supported the madrassa. Malik, along with his brother, has also played a role in storing vehicles to be used in Taliban suicide bombing operations and has helped move Taliban fighters around Helmand Province, Afghanistan. Malik owns businesses in Japan and frequently visits Dubai and Japan for business. As early as 2005, Malik owned a vehicle import business in Afghanistan that imported vehicles from Dubai and Japan. He has imported cars, auto parts and clothing from Dubai and Japan for his businesses, in which two Taliban commanders have invested. In mid-2010, Malik and his brother secured the release of hundreds of cargo containers, reportedly worth millions of dollars, which Pakistani authorities seized earlier that year because they believed the recipients had a connection to terrorism. (126) Abdul Aziz Abbasin (alias: Abdul Aziz Mahsud). Date of Birth: 1969. Place of Birth: Sheykhan Village, Pirkowti Area, Orgun District, Paktika Province, Afghanistan. Other information: (a) Key commander in the Haqqani Network under Sirajuddin Jallaloudine Haqqani. (b) Taliban Shadow Governor of Orgun District, Paktika Province, Afghanistan as of early 2010. (c) Operated a training camp for non-Afghan fighters in Paktika Province. (d) Has been involved in the transport of weapons to Afghanistan. Date of UN designation: 04.10.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Aziz Abbasin is a key commander in the Haqqani Network, a Taliban-affiliated group of militants that operates from Eastern Afghanistan and North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. As of early 2010, Abbasin received orders from Sirajuddin Haqqani and was appointed by him to serve as the Taliban shadow governor of Orgun District, Paktika Province, Afghanistan. Abbasin commands a group of Taliban fighters and has assisted in running a training camp for foreign fighters based in Paktika Province. Abbasin has also been involved in ambushing vehicles supplying Afghan government forces and in the transport of weapons to Afghanistan. (127) Ahmad Zia Agha (alias (a) Zia Agha (b) Noor Ahmad (c) Noor Ahmed (d) Sia Agha Sayeed) Title: Haji. Date of birth: 1974. Place of birth: Maiwand District, Kandahar Province, Afghanistan. Other information: (a) Senior Taliban official with military and financial responsibilities as at 2011, (b) Leader of the Talibans Military Council as of 2010, (c) In 2008 and 2009, served as a Taliban finance officer and distributed money to Taliban commanders in Afghanistan/Pakistan border area. Date of UN designation:6.1.2012. (128) Fazl Rabi (alias (a) Fazl Rabbi (b) Fazal Rabi (c) Faisal Rabbi) Ground for listings: Senior official in Konar Province during the Taliban regime. Date of birth: (a) 1972, (b) 1975. Place of birth: (a) Kohe Safi District, Parwan Province, Afghanistan, (b) Kapisa Province, Afghanistan, (c) Nangarhar Province, Afghanistan, (d) Kabul Province, Afghanistan. Other information: (a) Represents and provides financial and logistical support to the Haqqani Network, which is based in Afghanistan/Pakistan border area, (b) Member of the Taliban Financial Council, (c) Has travelled abroad to raise funds on behalf of Sirajuddin Jallaloudine Haqqani, Jalaluddin Haqqani, the Haqqani network and the Taliban, (d) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:6.1.2012. (129) Mohammad Aman Akhund (alias (a) Mohammed Aman (b) Mullah Mohammed Oman (c) Mullah Mad Aman Ustad Noorzai (d) Sanaullah) Date of birth: 1970. Place of birth: Bande Tumur Village, Maiwand District, Kandahar Province, Afghanistan. Other information: (a) Senior Taliban member as at 2011 with financial duties, including raising funds on behalf of the leadership, (b) Has provided logistical support for Taliban operations and channeled proceeds from drug trafficking to arms purchases, (c) Has acted as secretary to Taliban leader Mullah Mohammed Omar and as his messenger at senior-level meetings of the Taliban, (d) Also associated with Gul Agha Ishakzai, (e) Member of Mullah Mohammed Omars inner circle during the Taliban regime. Date of UN designation:6.1.2012. (130) Ahmed Jan Wazir (alias (a) Ahmed Jan Kuchi (b) Ahmed Jan Zadran) Ground for listings: Official of the Ministry of Finance during the Taliban regime. Date of birth: 1963. Place of birth: Barlach Village, Qareh Bagh District, Ghazni Province, Afghanistan. Other information: (a) Key commander of the Haqqani Network, which is based in Afghanistan/Pakistan border area, (b) Acts as deputy, spokesperson and advisor for Haqqani Network senior leader Sirajuddin Jallaloudine Haqqani, (c) Liaises with the Taliban Supreme Council, (d) Has travelled abroad, (e) Liaises with and provides Taliban commanders in Ghazni Province, Afghanistan, with money, weapons, communications equipment and supplies. Date of UN designation:6.1.2012. (131) Abdul Samad Achekzai (alias (a) Abdul Samad) Date of birth: 1970. Place of birth: Afghanistan. Nationality: Afghan. Other information: (a) Senior Taliban member responsible for the manufacturing of improvised explosive devices (IED). (b) Involved in recruiting and deploying suicide bombers to conduct attacks in Afghanistan. Date of UN designation:2.3.2012. B. Entities and other groups and undertakings associated with the Taliban